Citation Nr: 0806497	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1961 to January 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied service connection for PTSD.  The RO issued a 
notice of the decision in May 2003, and the veteran timely 
filed a Notice of Disagreement (NOD) in June 2003.  
Subsequently, in March 2004 the RO provided a Statement of 
the Case (SOC), and thereafter, in April 2004, the veteran 
timely filed a substantive appeal.  The RO provided 
Supplemental Statements of the Case (SSOCs) in August 2004 
and January 2005.

The veteran did not request a Board hearing on this matter.  
On appeal in February 2007, the Board remanded the case for 
additional development, to include providing proper Veterans 
Claims Assistance Act (VCAA) notice and a VA psychiatric 
examination.  The RO issued an SSOC in November 2007.

The Board finds that the Appeals Management Center (AMC)/RO 
complied with the February 2007 Remand directive, and 
therefore the Board may proceed with its review of the 
appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting Board's duty to "insure [the RO's] compliance" with 
the terms of its remand orders).


FINDINGS OF FACT

The veteran currently has a diagnosis of PTSD, and the only 
competent medical opinion of record is that it is at least as 
likely as not that this current disorder is linked to 
personal abuse and assault during active service; the veteran 
has offered a credible account of being subjected to such 
abuse while on active duty, and a corroborating lay statement 
from her former in-service roommate attesting to the 
veteran's antisocial behavioral changes during and after the 
alleged stressors tends to verify the veteran's account.



CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 4.125(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
PTSD is warranted, and therefore, a further discussion of the 
VCAA duties is unnecessary at this time.  


II. Law & Regulations

a. Service Connection for PTSD
A veteran can receive service connection for a disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

In order for a veteran to establish service connection for 
PTSD she must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  38 C.F.R. § 4.125(a), which governs diagnosis of 
mental disorders, requires a diagnosis to conform to 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) or to be supported by the findings on the examination 
report, and if it does not, the report must be returned to 
the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed, 
however, credible evidence that the claimed in-service 
stressor actually occurred is also required.   Sizemore, 
supra.  

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is unrelated to combat, then the 
veteran's testimony alone does not suffice to establish the 
occurrence of the alleged stressor; instead, the veteran must 
corroborate his or her testimony by credible supporting 
evidence.  See Stone, 480 F.3d at 1114 (finding no error in 
Board determination that a non-combat veteran's "own 
statements cannot serve as 'corroboration' of the facts 
contained in those statements"); Sizemore, 18 Vet. App. at 
270; Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 
389, 396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Because the question of whether the veteran was 
exposed to a stressor in service is a factual one, VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); accord Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (noting that the Board is not bound to 
accept a veteran's uncorroborated account of his active 
service experiences or medical opinions based on those 
accounts).  Corroboration of every detail of a claimed 
stressor, including personal participation, is not required, 
and independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997).  

In addition, in a case, as here, where the claimed stressor 
relates to a non-combat, personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f)(3); Moran v. Principi, 17 Vet. App. 149, 
155 (2003); see also Stone v. Nicholson, 480 F.3d 1111, 1114 
(Fed. Cir. 2007);  Nat'l Org. of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 330 F.3d 1345, 1351 (Fed. Cir. 
2003) (noting that "[a] veteran's statement regarding a non-
combat related, in-service assault is certainly evidence that 
must be considered by the VA in adjudicating a PTSD claim").   
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  In addition, 
examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).
  
b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
The veteran's service records indicate that by December 1962 
she was married to L.W.M. (also known as W.M.).  

The veteran's January 1963 Report of Medical Examination for 
Discharge contains a normal psychiatric assessment.  

As reflected in VA medical reports spanning September 1999 to 
May 2004, the veteran reported that her husband physically, 
sexually and emotionally abused her during their marriage, 
and that such abuse had commenced during her military 
service.  December 2002, April 2003, April 2004, and May 2004 
VA medical records also contain diagnoses of PTSD.    

During her August 2004 Decision Review Officer (DRO) hearing, 
the veteran testified that when dating her husband, he had 
stalked her beginning in the spring of 1962.  Hearing 
Transcript at 2-3.  She indicated that during her marriage to 
him and her active service, he abused her mentally and 
physically.  Hearing Transcript at 4-5.       

In a December 2004 letter, the veteran's former roommate, 
J.M., indicated that she had known the veteran during the 
early 1960s when both roomed at the Balboa Hospital in San 
Diego, California.  J.M. recalled that the veteran began 
dating a sailor, W.M. (who the veteran later married), and 
that before long she and the veteran grew apart, as the 
veteran became unsociable.  J.M. moved out of the room they 
shared, and noted that when she would encounter the veteran 
on base thereafter, the veteran would only mumble a few 
words, hang her head down and never make eye contact.  She 
stated that their friendship "changed when she started 
dating [W.M.]  She went from a happy, contended Hospital 
Corpsman to a sad looking person who wouldn't talk to me."      

In July 2007, the veteran underwent a VA psychiatric 
examination to assess whether she currently has PTSD, and if 
so, to determine the likely etiology of this disorder.  The 
examiner noted that the veteran had received treatment off 
and on at VA for PTSD and major depressive disorder, and that 
she had one marriage, which was severely abusive and began 
during her period of active service.  The veteran conveyed 
that between 1962 and 1970, she experienced sexual assault 
within her marriage.  She reported having nightmares with 
themes related to the abuse she experienced in her marriage 
during her period of active service, as well as having 
passive, transient suicidal ideations.  The veteran felt 
hypervigilant, irritable and had difficulty concentrating, 
and the clinician determined that these, and other symptoms, 
caused clinically significant distress or impairment in the 
veteran's social, occupational or other areas of functioning.  
He further found these symptoms to be chronic and severe, 
without any periods of remission, and noted that "[t]his 
veteran's social and emotional life have been severely 
debilitated because of her traumatic experiences."  Based on 
these data, the VA examiner diagnosed the veteran with 
chronic PTSD, under the DSM-IV criteria.       

In an August 2007 Addendum, the VA examiner determined that 
"[i]t is at least as likely as not that this veteran's 
chronic PTSD condition began during her military service.  
Examiner makes this conclusion based on the fact that her 
stressor event - namely emotional, physical, sexual, and 
verbal abuse perpetuated by her husband, who was a sailor - 
was initiated during, and because of her service in the 
Navy."  

b. Discussion 
The Board determines that the evidence weighs in favor of the 
veteran's claim.  In particular, as reflected in VA medical 
records spanning December 2002 to May 2004, as well as in the 
most recent July 2007 VA psychiatric examination report, the 
veteran currently has a diagnosis of PTSD.  The veteran has 
consistently and credibly attested that she experienced 
traumatic physical, sexual and emotional abuse at the hands 
of her ex-husband, which commenced during her active service 
in 1962, and her former roommate, J.M., while not verifying 
specific details about said abuse, has provided credible 
testimony of the veteran's negative and antisocial behavioral 
changes during the same time period.  In the Board's view, 
this statement adequately confirms the occurrence of the 
veteran's in-service stressors.  In addition, the only 
medical opinion of record that speaks to the issue of whether 
the veteran's current PTSD is causally linked to any incident 
of active service, answers this question in the affirmative 
with application of the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  That is, the 
August 2007 VA examiner's opinion establishes that this 
chronic disorder, as likely as not, commenced during her 
military service.  Having established all of the requisite 
elements of a service connection claim for PTSD based on 
personal assault, the appeal is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


